Botein, J.
In one branch, this motion seeks the appointment of an attorney as provided in the Soldiers’ and Sailors’ Civil Relief Act of 1940 and the amendatory Act of 1942, to represent in the pending Burchill Act (Real Property Law, §§ 119-*1045123) reorganization proceedings the interests of such bondholders as may be in the United States military service.
If this application is addressed to the discretion of the court, pursuant to the provisions of subdivision 3 of section 200 of-the Act (U. S. Code, tit. 50, Appendix, § 520, subd. 3), it is my opinion that such bondholders, if any, as may be in the military service are amply protected by the bondholder representation already on record in the Burchill Act proceeding. There was only one class of bonds issued upon the security of the real estate under foreclosure, and other than the parties to the foreclosure action and the Attorney-General, the only appearances filed are on behalf of a bondholders’ committee and three individual bondholders. The interests which they represent are identical with those of all other bondholders. To appoint an attorney to represent bondholders in the military service would merely saddle the estate with needless expense for representation which would of necessity duplicate that already existent.
Accordingly, this branch of the motion is denied.
The motion, in its branch to appoint an independent appraiser to appraise the mortgaged real property, is granted.
Submit order.